Citation Nr: 0124770	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  99-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1988 to April 
1994, with additional prior service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


REMAND

As a preliminary matter, the Board observes that the veteran 
requested a personal hearing before the RO when she submitted 
her Notice of Disagreement in May 1999.  The RO scheduled 
this hearing in August 1999.  However, the veteran then 
requested that the RO consider newly submitted evidence 
before she appeared for her personal hearing.  The RO 
considered the evidence but never rescheduled the veteran for 
a hearing.  Accordingly, this matter must be remanded in 
order for the RO to schedule the veteran for the requested 
personal hearing.

The veteran essentially maintains that she suffers from PTSD 
as a result of sexual harassment by unit superiors during her 
deployment to the Persian Gulf.  She performed 
administrative, fuel supply, and guard duties in Saudi Arabia 
and claims that she volunteered to bag bodies for one to two 
weeks to avoid the sexual harassment.

The veteran's DD 214 and personnel records confirm that she 
served in the Persian Gulf from September 1990 to March 1991.  
Her military occupational specialty was administrative 
specialist and she received no awards or decorations 
indicative of combat involvement.  The veteran's service 
medical records contain no diagnoses or treatment for a 
psychiatric disorder and contain no complaints of sexual 
harassment.  The veteran complained of insomnia in January 
1993 that was assessed as due to stress and tobacco intake.  

In a statement to the RO, the veteran essentially claimed 
that superior enlisted personnel created a hostile 
environment by making offensive statements.  She contended 
that her platoon sergeant and platoon leader were involved, 
but did not provide their names.  Following her duty in Saudi 
Arabia, she apparently was transferred and had no further 
problems.  A statement submitted by the veteran's former 
Master Sergeant stated that she served on deceased personnel 
detail in Saudi Arabia and that her military performance was 
superior. 

During VA examinations in June 1994, June 1997, and September 
1999, the veteran was diagnosed with generalized anxiety 
disorder and dysthymia.  All examiners found that she did not 
meet the criteria for PTSD.  In letters submitted in May 1998 
and May 1999, James M. Thomas, Jr., Ph.D., stated that the 
veteran had PTSD due to sexual harassment in Saudi Arabia.  
He also referenced other unverified stressors such as 
witnessing two colleagues killed in combat in Saudi Arabia, 
and service in Bosnia and Somalia.

In YR v. West, 11 Vet. App. 393 (1998), the United States 
Court of Appeals for Veterans Claims (Court) addressed the 
issue of corroboration of stressors in PTSD cases involving 
sexual assault.  In YR, the Court advised that the portions 
of the VA Adjudication Procedure Manual M21-1, Part III, 
paragraph 5.14c, provided "guidance on the types of evidence 
that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service."  
YR, 11 Vet. App. at 399.  

Manual M21-1 lists evidence that might indicate such a 
stressor, namely lay statements describing episodes of 
depression, panic attacks or anxiety but no identifiable 
reasons for the episodes, visits to medical clinics without a 
specific ailment, evidence of substance abuse, and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of military 
occupational specialty or duty assignment, increased use or 
abuse of leave, changes in performance and performance 
evaluations, increased use of over-the-counter medications, 
unexplained economic or social behavior changes, and breakup 
of a primary relationship as possibly indicative of a 
personal assault, provided that such changes occurred at the 
time of the incident.  See Manual M21-1, Part XII, para 
11.38b(2) (Change 55).

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
noted that in the particular case of claims of PTSD due to a 
personal assault, VA has established special procedures for 
evidentiary development.  These procedures, which became 
effective in February 1996, take into account the fact that 
since personal assault is an extremely sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  These procedures thus acknowledge the 
difficulty veterans face in establishing the occurrence of 
the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  See Manual 
M21-1, Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  

Alternate sources that may provide credible evidence of an 
in-service personal assault include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants or 
family, copies of diaries or journals, or behavior changes 
documented or observed at the time of the incident, such as 
obsessive behavior at the time of the incident, pregnancy 
tests, increased interest in test for sexually transmitted 
diseases, termination of primary relationships, or alcohol 
and drug abuse.  Evidence that documents any such behavioral 
changes may require interpretation by a VA neuropsychiatric 
physician to determine whether such evidence bears a 
relationship to the medical diagnoses.  See M21-1, Part III, 
para. 5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).  The Court has held that the provisions in M21-1, 
Part III, 5.14(c), which address PTSD claims based on 
personal assault are substantive rules which are the 
equivalent of VA regulations, and are binding on VA.  YR, 11 
Vet. App. at 398-99; Patton, 12 Vet. App. at 272.

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, effective November 9, 2000, 
was signed into law, and regulations to implement the 
provisions of the new law were also passed, generally 
effective as of the same date.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and her representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

In the present case, the Board recognizes that the RO advised 
the veteran of some alternative sources of evidence to 
substantiate her claim, and that she has not provided any 
such evidence.  However, the Board believes that the veteran 
should be given an additional opportunity to present such 
evidence and should be fully advised of the requirements for 
a claim of PTSD based upon sexual harassment.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran 
with a personal assault letter and 
questionnaire to be filled out and 
returned, in accordance with M21-1, Part 
III, § 5.14(c), in order to obtain as 
much information as possible about the 
personal assault incidents in service, to 
include a detailed description of the 
pertinent incidents, with all pertinent 
dates and locations, as well as the 
complete names and unit designations of 
the assailants and others who were also 
assaulted or have knowledge of the 
incident.

2.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of her claim for 
service connection for PTSD, to include 
statements from relatives.  She should be 
asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
PTSD and to identify potential 
alternative sources for supporting 
evidence regarding the stressors she 
alleges occurred in service.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that she must be as specific 
as possible because without such details 
an adequate search for verifying 
information can not be conducted.  The RO 
should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate if the veteran has provided 
sufficiently detailed information to make 
such request feasible.

3.  If the RO determines that there is 
evidence of behavior changes at the time 
of an alleged stressor which might 
indicate the occurrence of an inservice 
stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in M21-1, Part III, 
5.14(c)(9).

4.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

5.  Thereafter, if any claimed inservice 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the stressor(s) found by the RO 
to be corroborated by the evidence must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.

6.  The examiner must determine whether 
the veteran has PTSD and, if so, whether 
the inservice stressor(s) found to be 
established by the RO are sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.

7.  The examiner should utilize the DSM-
IV in arriving at diagnoses and identify 
all existing psychiatric diagnoses.  If 
PTSD is diagnosed, the examiner must 
explain whether and how each of the 
diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the examiner must identify the 
stressor(s) supporting the diagnosis.  A 
complete rationale must be given for any 
opinion expressed and the foundation for 
all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

8.  The veteran should be scheduled for a 
personal hearing before the RO and 
notified of such hearing at her current 
address of record.  The transcript of 
such hearing should be associated with 
the claims file.  If the veteran does not 
appear for the scheduled hearing, the 
nonappearance should be documented in the 
claims file.

9.  Thereafter, the veteran's claim 
should then be readjudicated with 
consideration of all pertinent law, 
regulations, Court decisions and M21-1, 
Part III, 5.14(c).  Any additional action 
required to comply with the notice and 
development requirements of the Veterans 
Claims Assistance Act of 2000 should also 
be undertaken.

10.  If the veteran's claim remains 
denied, she and her representative should 
be provided with a Supplemental Statement 
of the Case, which includes any 
additional pertinent law and regulations, 
specifically to include M21- 1, Part III, 
5.14(c).  The applicable response time 
should be allowed.  Thereafter, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




